Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Power of Attorney Roger Sampson (Reg. No. 44314) on 13 Jan 2021.
The application has been amended as follows: 
Claim 1 has been amended as follows:
A method of estimating a blood pressure[[,]] comprising: 
performing, by one or more sensors of a non-interfering device that is configured to be worn on a subject's limb, two or more measurements, wherein at least two measurements from the two or more measurements correspond to different measurement elevations of the subject's limb, wherein the performing the two or more measurements involves controlling the non-interfering device to perform the two or more measurements without impeding blood flow of an underlying blood vessel and wherein the non-interfering device does not perturb a blood vessel being measured; 
determining, by a processor, a blood flow difference based on the two or more measurements; 

estimating, by the processor, [[a]]the blood pressure based on a first blood flow, a second blood flow, the hydrostatic pressure difference and the blood flow difference, wherein the one or more sensors include one or more optical sensors of an optical sensor system and wherein the performing, by the one or more sensors, the two or more measurements comprises: 
directing, by the optical sensor system, light waves towards an artery to form a measuring volume having an interference pattern that illuminates at least an interior portion of the artery, wherein the measuring volume comprises a volume of the artery towards which the light waves are directed, wherein a cross-sectional diameter of the measuring volume is greater than a diameter of the artery and wherein the interference pattern of the measuring volume has a fringe spacing greater than a diameter of blood cells; 
receiving, by the one or more sensors, one or more reflected waves, wherein the one or more reflected waves are based at least in part on the directed light waves and wherein the one or more reflected waves include backscattered light waves; 
obtaining, by the one or more sensors, the two or more measurements, including the at least two measurements taken at each of the different measurement elevations, based on the one or more reflected waves; and 

Attorney Docket No: QUALP404US/1612172 Application No.: 15/186,228wherein determining the blood flow difference based on the two or more measurements comprises: 
determining, by the processor, values of arterial lumen for each of the different measurement elevations, wherein the values of arterial lumen include values of arterial cross-section or arterial volume; 
determining, by the processor, a value of blood velocity associated with each of the different measurement elevations based, at least in part, on a Doppler shift or a Doppler shift related signal corresponding to the backscattered light waves; and 
determining, by the processor, [[a]]the first blood flow associated with a first measurement elevation and [[a]]the second blood flow associated with a second measurement elevation based on the determined values of the blood velocity and the determined values of the arterial lumen; and 
wherein estimating the blood pressure involves determining an arterial stress-strain relationship based on the hydrostatic pressure difference, the determined values of the blood velocity and the determined values of the arterial lumen.
Claim 11 has been amended as follows:
A system for estimating a blood pressure[[,]] comprising: 
a non-interfering device configured to be worn on a subject's limb, the non-interfering device comprising a sensor system; and 
configured to: 
control[[ling]] one or more sensors of the sensor system to perform two or more measurements, wherein at least two measurements of the two or more measurements correspond to different measurement elevations of a subject's limb, wherein [[the]] performing the two or more measurements involves controlling the non-interfering device to perform the two or more measurements without impeding blood flow of an underlying blood vessel and wherein the non-interfering device does not perturb a blood vessel being measured; 
determine[[ing]] a blood flow difference based on the two or more measurements; 
determine[[ing]] a hydrostatic pressure difference based on the different measurement elevations of the two or more measurements; and 
estimate[[ing]] [[a]]the blood pressure based on a first blood flow, a second blood flow, the hydrostatic pressure difference and the blood flow difference, wherein the one or more sensors include one or more optical sensors of an optical sensor system and wherein [[the]] performing, by the one or more sensors, the two or more measurements comprises: 
directing, by the optical sensor system, light waves towards an artery to form a measuring volume having an interference pattern that illuminates at least an interior portion of the artery, wherein the measuring volume comprises a 
receiving, by the one or more sensors, one or more reflected waves, wherein the one or more reflected waves are based at least in part on the directed light waves and wherein the one or more reflected waves include backscattered light waves; 
obtaining, by the one or more sensors, the two or more measurements, including the at least two measurements taken at each of the different measurement elevations, based on the one or more reflected waves; and 
transmitting, by the one or more sensors, the two or more measurements to the control system; 
wherein determining the blood flow difference based on the two or more measurements comprises: 
determining, by the control system, values of arterial lumen for each of the different measurement elevations, wherein the values of arterial lumen include values of arterial cross-section or arterial volume; 
determining, by the control system, a value of blood velocity associated with each of the different measurement elevations based, at least in part, on a Doppler shift or a Doppler shift related signal corresponding to the backscattered light waves; and 
the first blood flow associated with a first measurement elevation and [[a]]the second blood flow associated with a second measurement elevation based on the determined values of the blood velocity and the determined values of the arterial lumen; and 
wherein estimating the blood pressure involves determining an arterial stress-strain relationship based on the hydrostatic pressure difference, the determined values of the blood velocity and the determined values of the arterial lumen.
Claim 17 is cancelled.
Claim 20 has been amended as follows:
A system for estimating a blood pressure[[,]] comprising: 
a non-interfering device configured to be worn on a subject's limb, the non-interfering device comprising a sensor system; and 
control means configured for communication with the sensor system, the control means including means for: 
controlling one or more sensors of the sensor system to perform two or more measurements, wherein at least two measurements of the two or more measurements correspond to different measurement elevations of a subject's limb, wherein [[the]] performing the two or more measurements involves controlling the non-interfering device to perform the two or more measurements without impeding blood flow of an underlying blood vessel and wherein the non-interfering device does not perturb a blood vessel being measured; 
determining a blood flow difference based on the two or more measurements; 

estimating [[a]]the blood pressure based on a first blood flow, a second blood flow, the hydrostatic pressure difference and the blood flow difference, wherein the one or more sensors include one or more optical sensors of an optical sensor system and wherein [[the]] performing, by the one or more sensors, the two or more measurements comprises: 
directing, by the optical sensor system, light waves towards an artery to form a measuring volume having an interference pattern that illuminates at least an interior portion of the artery, wherein the measuring volume comprises a volume of the artery towards which the light waves are directed, wherein a cross-sectional diameter of the measuring volume is greater than a diameter of the artery and wherein the interference pattern of the measuring volume has a fringe spacing greater than a diameter of blood cells; 
receiving, by the one or more sensors, one or more reflected waves, wherein the one or more reflected waves are based at least in part on the directed light waves and wherein the one or more reflected waves include backscattered light waves; 
obtaining, by the one or more sensors, the two or more measurements, including the at least two measurements taken at each of the different measurement elevations, based on the one or more reflected waves; and 

wherein determining the blood flow difference based on the two or more measurements comprises: 
determining, by the control means, values of arterial lumen for each of the different measurement elevations, wherein the values of arterial lumen include values of arterial cross-section or arterial volume; 
determining, by the control means, a value of blood velocity associated with each of the different measurement elevations based, at least in part, on a Doppler shift or a Doppler shift related signal corresponding to the backscattered light waves; and 
determining, by the control means, [[a]]the first blood flow associated with a first measurement elevation and [[a]]the second blood flow associated with a second measurement elevation based on the determined values of the blood velocity and the determined values of the arterial lumen; and 
wherein estimating the blood pressure involves determining an arterial stress-strain relationship based on the hydrostatic pressure difference, the determined values of the blood velocity and the determined values of the arterial lumen.
Claim 25 has been amended as follows:
A non-transitory medium having software stored thereon, the software including instructions for: 
controlling one or more sensors of a non-interfering device configured to be worn on a subject's limb, the non-interfering device comprising a sensor system, to perform two or more 
determining a blood flow difference based on the at least two measurements; 
determining a hydrostatic pressure difference based on the different measurement elevations of the at least two measurements; and 
estimating a blood pressure based on a first blood flow, a second blood flow, the hydrostatic pressure difference and the blood flow difference, wherein the one or more sensors include one or more optical sensors of an optical sensor system and wherein [[the]] performing, by the one or more sensors, the two or more measurements comprises: 
directing, by the optical sensor system, light waves towards an artery to form a measuring volume having an interference pattern that illuminates at least an interior portion of the artery, wherein the measuring volume comprises a volume of the artery towards which the light waves are directed, wherein a cross-sectional diameter of the measuring volume is greater than a diameter of the artery and wherein the interference pattern of the measuring volume has a fringe spacing greater than a diameter of blood cells; 

obtaining, by the one or more sensors, the two or more measurements, including the at least two measurements taken at each of the different measurement elevations, based on the one or more reflected waves; and 
transmitting, by the one or more sensors, the two or more measurements to a control system; 
wherein determining the blood flow difference based on the two or more measurements comprises: 
determining, by the control system, values of arterial lumen for each of the different measurement elevations wherein the values of arterial lumen include values of arterial cross-section or arterial volume; 
determining, by the control system, a value of blood velocity associated with each of the different measurement elevations based, at least in part, on a Doppler shift or a Doppler shift related signal corresponding to the backscattered light waves; and 
determining, by the control system, [[a]]the first blood flow associated with a first measurement elevation and [[a]]the second blood flow associated with a second measurement elevation based on the determined values of the blood velocity and the determined values of the arterial lumen; and 

Allowable Subject Matter
Claims 1, 3, 5, 7-11, 13, 15, 18-20, 24-25, and 29 are allowed.
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 20 and 24 recite the limitation “control means configured for communication with the sensor system, the control means including the means for …” Since this claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 20 and 24 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
[0011] … The control system may include one or more general purpose single- or multi-chip processors, digital signal processors (DSPs), application specific integrated circuits (ASICs), field programmable gate arrays (FPGAs) or other programmable logic devices, discrete gates or transistor logic, discrete hardware components, or combinations thereof.
For purposes of the examination, examiner will interpret “control means” in claims 20 and 24 as one or more general purpose single- or multi-chip processors, digital signal processors (DSPs), application specific integrated circuits (ASICs), field programmable gate arrays (FPGAs) or other programmable logic devices, discrete gates or transistor logic, discrete hardware components, or combinations thereof.
	As for the recited functional limitations of the “control means” in claims 20 and 24, a review of the specification shows that the following appears to be the corresponding algorithm for each functional limitation (see paragraph(s) indicated in the parentheses after each functional limitation):
controlling one or more sensors of the sensor system to perform two or more measurements ([0082]: directing and receiving ultrasonic waves using ultrasonic sensor system; [0083]: directing and receiving light waves using optical sensor system), wherein at least two measurements of the two or more measurements correspond to different measurement elevations of a subject's limb, wherein [[the]] performing the two or more measurements involves controlling the non-interfering device to perform the two or more measurements without impeding blood flow of an underlying blood vessel and wherein the non-interfering device does not perturb a blood vessel being measured ([0082]-[0083]); 
determining a blood flow difference based on the two or more measurements (see below); 
determining a hydrostatic pressure difference based on the different measurement elevations of the two or more measurements ([00135]: Equation 3); and 
estimating [[a]]the blood pressure based on a first blood flow, a second blood flow, the hydrostatic pressure difference and the blood 
directing, by the optical sensor system, light waves towards an artery to form a measuring volume having an interference pattern that illuminates at least an interior portion of the artery ([0096]: light transmitter emit at least two beams of light along different direction of propagation that intersect or spatially overlap to form interference fringes within the measuring volume; [00106]-[00110]), wherein the measuring volume comprises a volume of the artery towards which the light waves are directed ([0098]; [00102]-[00105]; [00109]-[00110]), wherein a cross-sectional diameter of the measuring volume is greater than a diameter of the artery and wherein the interference pattern of the measuring volume has a fringe spacing greater than a diameter of blood cells ([00110]); 
receiving, by the one or more sensors, one or more reflected waves ([00112]-[00113]: light receiver receive backscattered light of a particular range of wavelengths), wherein the one or more reflected waves are based at least in part on the directed light waves and wherein the one or more reflected waves include backscattered light waves ([0083]); 
obtaining, by the one or more sensors, the two or more measurements, including the at least two measurements taken at each of the different 
transmitting, by the one or more sensors, the two or more measurements to the control means ([00117]: processor controls or receives outputs from each sensor); 
wherein determining the blood flow difference based on the two or more measurements comprises: 
determining, by the control means, values of arterial lumen for each of the different measurement elevations ([0084]: based on frequency shift or Doppler shift, calculate tissue depth), wherein the values of arterial lumen include values of arterial cross-section or arterial volume ([0084]); 
determining, by the control means, a value of blood velocity associated with each of the different measurement elevations based, at least in part, on a Doppler shift or a Doppler shift related signal corresponding to the backscattered light waves ([00104]-[00105]: Δf=v.x/xf=v•Δk/2π); and
determining, by the control means, [[a]]the first blood flow associated with a first measurement elevation and [[a]]the second blood flow associated with a second measurement elevation based on the determined values of the blood velocity and the determined values of the arterial lumen ([00144]: Equations 6-8]); and 
(claims 20 and 24); and
 wherein [[the]] performing, by the one or more sensors, the two or more measurements further comprises directing ultrasonic waves into the subject’s limb towards an artery ([00236]: focusing ultrasonic beams at different depths within the subject) (claim 24). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior arts of record, neither alone nor in combination, do not disclose nor suggest “wherein estimating the blood pressure involves determining an arterial stress-strain relationship based on the hydrostatic pressure difference, the determined values of the blood velocity and the determined values of the arterial lumen” as recited in the independent claims. The claimed inventions as recited in the independent claims disclose the technical advantage of estimating blood pressure without impeding blood flow of a blood vessel, such as perturbing 
A prior art previously not made of record includes Russell (US Patent No. 7192403), which suggests calculating a blood pressure based on arterial stress-strain (see at least Col 20, lines 17-36), but Russell’s method of calculation requires pressurizing a subject’s limb with a cuff pressure of 10-25 mmHg (see at least Col 12, lines 7-20). The claimed invention of the instant application does not involve pressurizing a subject’s limb by performing two or more measurements at different measurement elevations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013.  The examiner can normally be reached on M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Angela M Hoffa/Primary Examiner, Art Unit 3799